Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
Following amendment to the claims on 5/17/2022, claims 1-3, 6-7, 10-12, 15-16, and 19-23 are pending. 
Allowable Subject Matter
Claims 1-3, 6-7, 10-12, 15-16, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are directed towards a system for providing neurostimulation for the treatment of spinocerebellar ataxia,  which causes abnormal motor movement in afflicted patients. The claims include language for the operation of the device wherein the synchronization of the EMG pattern (which is generated based on the EMG signal detected by the EMG electrode during a gait movement of the subject suffering from spinocerebellar ataxia) with the neuronal activity detected by the neural electrode (during the same gait movement of the subject) allows the gait cycle to be better defined/generated and subsequently compared, and therefore enables a more accurate determination of the presence of abnormal motor movement associated with spinocerebellar ataxia in the subject. This in turns allows the closed-loop neurostimulation system to better ameliorate the subject’s abnormal motor movement associated with spinocerebellar ataxia. Examiner notes prior art cited in the prosecution: Rezai (US 20080208284 A1), Machado (US 20130338726 A1), Menon (US 20170165481 A1), for teaching similar stimulation devices which attempt to improve a user’s mobility through electrical stimulation of tissue. However, these references fail to teach the use of synchronization of the EMG pattern to neuronal activity and map this activity through a user’s gait cycle in order to improve the recording of the gait cycle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 June 2022